DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a U.S. national phase entry under 35 U.S.C. § 371 of PCT International Application No. PCT/EP2016/082931, filed December 30, 2016, of which this application claims priority, which is incorporated herein by reference.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2022 has been entered.
Status of Claims
Amendments to claims 22, 33, 36 and 40 – 41 have been entered.
Claims 1-24, 35 and 39 have been previously canceled.
Claim 42 has been added.
Accordingly, claims 22-34 and 36-38 and 40-42 are currently pending.  
Response to Arguments
Amendments to the independent claims have made mode the remarks concerning the 101 and, as such, the 101 rejection is withdrawn.  The Examiner notes that the broadest reasonable interpretation of the feature “position information of GNSS receiver to control navigation” would include autonomous control as well as providing a display providing instructions to a user – either of which would be considered a practical application.  
Applicant states that the multivariable Gaussian probability distributions functions, PDFs, are a function of variable x, which represents a state of filter – rather than a function of parameter vector                     
                        
                            
                                θ
                            
                            
                                i
                            
                        
                    
                .  See Remarks Page 21 bottom half of page (citing Pulford Para. 41).   The equation cited in Para. 41 of Pulford is cited below:

    PNG
    media_image1.png
    74
    157
    media_image1.png
    Greyscale

In response, p(x) is shown as being a function of both x and                     
                        
                            
                                θ
                            
                            
                                i
                            
                        
                    
                .  According to Pulford, x represents a state of a filter which could include pseudorange, Doppler and other measurements because a position or state or navigation system estimates all things that are measure by a GNSS receiver.  See Pulford 41.  Moreover, the independent claims do not define what a parameter is, thus, under the broadest reasonable interpretation, the parameter could be x or                     
                        
                            
                                θ
                            
                            
                                i
                            
                        
                    
                .  Moreover, the filter is simply part of the navigation system integrity performance (NSIPM) model thus the variables x or                     
                        
                            
                                θ
                            
                            
                                i
                            
                        
                    
                 are representative of NSPIM not just a filter as shown in Figure 1 which includes more than just a filter.  see Pulford Para. 32.  Moreover, the error distributions as taught by Pulford, see e.g. Para. 33, would meet the scope of quality indicators as broadly claimed because error in and of itself is an indication of quality or lack thereof.
Regarding posterior probability, Pulford briefly mentions Bayes theorem in paragraph 15.  Another reference is brought in to explicitly teach the feature regarding posterior probability.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 27-32, 36, 40 and 42 are rejected under 35 U.S.C. 103 as being obvious over Pulford (US 2011/0291887) in view of Riley (EP 2,523,014).
As to claim 22, Pulford teaches a method of determining a posterior error probability distribution (Para. 42 “multivariable Gaussian PDFs”) for a parameter measured by a Global Navigation Satellite System (GNSS) receiver (Para. 4 “parameter vector”), the method comprising: 
receiving a value for each of one or more GNSS measurement quality indicators associated with the GNSS measurement of the parameter (Para. 2-3, Fig. 1 DGPS augmentation see also Para. 33 “The central idea is that the overall navigation error PDF is to be computed by forming a weighted sum of component PDFs 214 corresponding to the response of the Kalman filter to each of a predetermined number of possible fault conditions. The weights 216 take into account the occurrence probabilities of the faults and the integrity monitor decisions.” Fig. 2 item 212.  See also Para. 65 “Fault magnitudes are also input to integrity monitor model 310 and the time to alarm PDF 312 is computed. The probability of integrity failure is calculated at 314, according to a pre-defined fault specific optimization criterion, which criterion depends upon defined alert limits 316 and time to alarm 318 in this case. For each given system configuration of interest, the fault specific integrity failure probability is calculated for each of a sample of trial fault magnitudes, and the fault magnitude giving the greatest probability is selected and recorded”  Fig. 3 item 304.  see also Paras. 41 – 42.); and 
inputting each of the received measurement quality indicator values into a multivariate probability distribution model to determine the posterior error probability distribution for the measured GNSS parameter (Para. 32, Fig. 2 item 204 “Overall NSE Distribution” and Para. 65, Fig. 3 item 314 “Fault-specific Integrity Failure Probability”  see also Fig. 2 showing item 212 input to item 214 and Fig. 3 showing item 304 input to 308 where items 214 and 308 represent a probability distribution function such as Gaussian or mixture model, e.g. see Para. 20.  The Examiner notes that the mixture distribution is determined from a plurality of system error distributions, e.g. see Para. 21.  see also Paras. 41 – 42.), 
wherein variates of the multivariate probability distribution model comprise an error for the parameter (Id.  see also Paras. 41 – 42.), and
the one or more measurement quality indicators (Para. 2-3, Fig. 1 DGPS augmentation.  See also Para. 5 “Integrity, as distinct from accuracy, relates to the level of confidence that can be assigned to the navigation solution under arbitrary conditions, and requires some degree of prior knowledge of system faults, failures and anomalies.”  See also Para. 2 “Accuracy is often specified in terms of the error standard deviation.”  See also Para. 33 “The weights 216 take into account the occurrence probabilities of the faults and the integrity monitor decisions.”  The Examiner notes that distribution function include both averages and standard deviations.  see also Paras. 41 – 42.) and
the multivariate the multivariate probability distribution model maps the error for the measured GNSS parameter to the one or more measurement quality indicators (equations in Paras. 41 – 42 including the covariance matrix.  See also  Para 82 “integrity failure probability” see also Para. 66 “Detection and false alarm probabilities”); and 
acquiring, based on the posterior error probability distribution for the measured GNSS parameter (Para. 9 “position estimates” & Para. 7 “position estimates provided by the navigation system”), position information of the GNSS receiver to control navigation (Fig. 1).
Pulford at paragraph 15 states “Bayesian approaches that consider sequences and/or duration of faults, or ones that seek to obtain the posterior probability density of the navigation state conditional on the GNSS measurements while allowing for faults, typically lead to mixture distributions in which the number of components increases with time.”  In other words, Bayesian approaches would add more complexity and/or cost.  However, one of ordinary skill understands the improvement in accuracy that is achieved by including feedback based on posterior information and that design choices often have a tradeoff, e.g. cost for improved accuracy.
In the same field of endeavor, Riley teaches Bayes thereon to determine a posterior probability that includes false alarms which would be similar to the error as taught in Pulford.  See Pulford Para. 45.
In view of the teachings of Riley, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply the Bayes theorem to the probability calculations as taught in Pulford in order to achieve a posterior probability thereby improving overall accuracy.  
As to claim 27, Pulford in view of Riley teaches the method according to claim 22, wherein the one or more of the measurement quality indicators is determined from measurements made by one or more sensors (Pulford: Para. 3 GPS/GNSS is a sensor.).
As to claim 28, Pulford in view of Riley teaches the method according to claim 22, wherein the parameter measured by the GNSS receiver is a GNSS range measurement (Pulford: Para. 59 “pseudo-range”).
As to claim 29, Pulford in view of Riley teaches the method according to claim 22, wherein the parameter measured by the GNSS receiver comprises one or more of a pseudorange measurement, a Doppler measurement, or a carrier phase measurement (Pulford: Para. 34 “pseudo-range, Doppler, and ambiguity-fixed carrier phase”).
As to claim 30, Pulford in view of Riley teaches the method according to claim 22, further comprising using the posterior error probability distribution for the measured GNSS parameter to estimate a probability distribution for the uncertainty in a position of the GNSS receiver (Para. 15 “posterior probability density”).
As to claim 31, Pulford in view of Riley teaches a method according to claim 30, further comprising using the posterior error probability distribution for an uncertainty in the position of the GNSS receiver to calculate a protection level (Para. 33 “protection levels”).
As to claim 32, Pulford in view of Riley teaches the method according to claim 22, wherein determining the posterior error probability distribution for the measured GNSS parameter comprises using one or more GNSS measurement quality indicators associated with a previous GNSS parameter measurement (Para. 9 “feedback of previous position estimates.”).
As to claim 36, Pulford teaches a navigation system comprising: an interface for receiving a value for each of one or more measurement quality indicators associated with a parameter measured by a Global Navigation Satellite System (GNSS) receiver (Para. 18 “user receiver position” see also Para. 3 GPS/GNSS receiver); 
a memory storing a multivariate probability distribution model (Para. 21 “memory” see also Para 22 “computer program”), 
variates of the multivariate probability distribution comprising error for the measured GNSS parameter and each of the one or more GNSS measurement quality indicators (Par. 8, 34 and 41 as cited in claim 33); and 
and the multivariate probability distribution model mapping the error for the measured GNSS parameter to the one or more GNSS measurement quality indicators (equations in Paras. 41 – 42 including the covariance matrix.  See also Para 82 “integrity failure probability” see also Para. 66 “Detection and false alarm probabilities”).
a processor coupled to the memory (Para. 21-22) and the interface (a computer inherently has interfaces see also Figs. 2-3 which show several inputs and outputs meeting the scope of an interface),
the processor configured to determine a posterior error probability distribution for the measured GNSS parameter by inputting each of the received measurement quality indicator values into the multivariate probability distribution model (Figs 2 and 3 as previously cited in claim 33),
the processor further configured to acquire, based on the posterior error probability distribution for the measured GNSS parameter, position information of the GNSS receiver to control navigation (Fig. 1 and Para. 9 “position estimates” & Para. 7).
Pulford at paragraph 15 states “Bayesian approaches that consider sequences and/or duration of faults, or ones that seek to obtain the posterior probability density of the navigation state conditional on the GNSS measurements while allowing for faults, typically lead to mixture distributions in which the number of components increases with time.”  In other words, Bayesian approaches would add more complexity and/or cost.  However, one of ordinary skill understands the improvement in accuracy that is achieved by including feedback based on posterior information and that design choices often have a tradeoff, e.g. cost for improved accuracy.
In the same field of endeavor, Riley teaches Bayes thereon to determine a posterior probability that includes false alarms which would be similar to the error as taught in Pulford.  See Pulford Para. 45.
In view of the teachings of Riley, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply the Bayes theorem to the probability calculations as taught in Pulford in order to achieve a posterior probability thereby improving overall accuracy.  
As to claim 40, Pulford discloses a non-transitory computer-readable medium storing instructions that are executable by one or more processors of an apparatus to perform a method of determining a posterior error probability distribution (Para. 15 “posterior”) for a parameter measured by a Global Navigation Satellite System (GNSS) receiver (Para. 21 “memory; a plurality of filter response models” and Para. 42-43 “multivariable”), the method comprising: 
receiving a value for each of one or more GNSS measurement quality indicators associated with the GNSS measurement of the parameter (Para. 2-3 DGPS augmentation, Fig. 1 and Para. 18 “user position” see also Para. 66 “tuning parameters” see also Para. 75 “different parameters (e.g., onset time and slope, in the case of a ramp fault on pseudo-range).”); and 
inputting each of the received measurement quality indicator values into a multivariate probability distribution model (Para. 32 “The system configuration 202 (positions of ship, aircraft and satellites) is provided at the input, and probability distributions for the overall navigation system error (NSE) 204 are subsequently computed. Other inputs to the model include a defined set of fault conditions 206 and a look up table of worst case fault magnitudes 208, to be described further with respect to FIG. 3. The overall NSE distribution is a mixture PDF where the first component is for nominal (fault-free) operation and each of the remaining components models the NSE under a defined fault condition.”) 
to determine the posterior error probability distribution for the measured GNSS parameter (Para. 15 “posterior”), wherein variates of the multivariate probability distribution model comprise error for the parameter, and the one or more measurement quality indicators (Para. 11 “overall navigation error” Figs. 2-3 and Para. 2-3),
and the multivariate probability distribution model maps the error for the measured GNSS parameter to the one or more measurement quality indicators (equations in Paras. 41 – 42 including the covariance matrix); and 
acquiring, based on the posterior error probability distribution for the measured GNSS parameter, position information of the GNSS receiver to control navigation (Fig. 1 Para. 7 “position estimates provided by the navigation system”).
Pulford at paragraph 15 states “Bayesian approaches that consider sequences and/or duration of faults, or ones that seek to obtain the posterior probability density of the navigation state conditional on the GNSS measurements while allowing for faults, typically lead to mixture distributions in which the number of components increases with time.”  In other words, Bayesian approaches would add more complexity and/or cost.  However, one of ordinary skill understands the improvement in accuracy that is achieved by including feedback based on posterior information and that design choices often have a tradeoff, e.g. cost for improved accuracy.
In the same field of endeavor, Riley teaches Bayes thereon to determine a posterior probability that includes false alarms which would be similar to the error as taught in Pulford.  See Pulford Para. 45.
In view of the teachings of Riley, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply the Bayes theorem to the probability calculations as taught in Pulford in order to achieve a posterior probability thereby improving overall accuracy.  
As to claim 42, Pulford in view of Riley teaches the method according to claim 22, wherein the GNSS receiver is attached to or housed within a vehicle (Pulford: Fig. 1 shows an aircraft which is known to have GPS including an antenna and that the GPS would have to somehow be attached to the aircraft.).
Claim 24-26, 33-34, 37-38 and 41 are rejected under 35 U.S.C. 103 as being obvious over Pulford in view of Riley in further view of Jardak (US 2016/0377729) as evidenced by SATO (US 2018/0252818).
As to claim 24, Pulford in view of Riley does not explicitly teach the method according to claim 22, wherein the one or more of the measurement quality indicators (Para. 21 “overall navigation error” see also Figs. 2-3 and Para. 2 as discussed in claim 22.).
One of ordinary skill would consider distortion such as multipath being a common source of error or at least contributing to the GPS/GNSS error.  
In the same field of endeavor, Jardak teaches “The signal quality can be calculated from various indicators, like for example the power level, the carrier to noise ratio, the satellite elevation angle, the multipath reflections, the geometric dilution of precision, a confidence level, or any combination of these indicators (Para. 137).”
The quality indicators such as satellite elevation angle is indicative of signal distortion, e.g. multipath, as evidenced by Sato which teaches “Generally, a signal from a satellite with a high elevation angle is not easily blocked by a building or the like and also has high quality, regardless of the environment of the positioning terminal (Para. 96).”
In view of the teachings of Jardak as evidenced by Sato, it would have been obvious to a person having ordinary skill in the art at the time of filing to include quality indicators as taught by Jardak, e.g. satellite elevation, as evidence by Sato in the system, e.g. Figs. 2-3, of Pulford in view of Riley including weights (see Pulford at least Par. 58) in order to determine which signals are more likely to have multipath and weigh those signals accordingly therefore improving signal quality.  
As to claim 25, Pulford in view of Riley and Jardak as evidenced by Sato as applied to claim 24 teaches the method according to claim 22, wherein the one or more of the measurement quality indicators is derived from one or more GNSS satellite signals received by the GNSS receiver (Id. “satellite elevation angle” or any one of the other indicators as taught by Jardak).
As to claim 26, Pulford in view of Riley and Jardak as evidenced by Sato as applied to claim 24 teaches the method according to claim 25, wherein the one or more of the GNSS measurement quality indicators comprises one or more of: carrier-to-noise density, carrier-to-noise density variability, carrier phase variance, multipath deviation, loss-of-lock detection, code lock time and phase lock time, satellite elevation, and satellite azimuth (Id.).
As to claim 33, Pulford teaches a method of obtaining a multivariate probability distribution model (Para. 42 “multivariable Gaussian PDFs”), variates of the multivariate probability distribution comprising error for a parameter measured by a Global Navigation Satellite System (GNSS) receiver (Para. 41 “parameter vector of the component PDF corresponding to fault condition”) and one or more GNSS measurement quality indicators associated with the GNSS measurement of the parameter (Para. 2-3 DGPS augmentation), the method comprising:
collecting a value for  (Para. 2-3 DGPS augmentation and Para. 32 “positions of ship, aircraft and satellites” see also Para. 64 “receiver positions”); and for : 
receiving a GNSS measurement of the parameter (Para. 8 “horizontal, vertical”, Para. 34 “pseudo-range, Doppler and ambiguity-fixed carrier phase”); 
receiving a reference measurement of the parameter (Para. 2 “provide a position relative to a local reference frame”, Para. 53 “reference receiver antennas”); 
comparing the GNSS measurement of the parameter with the reference measurement of the parameter to obtain an error in the GNSS measurement of the parameter (Para. 2 and 53 as previously cited); and 
determining the multivariate probability distribution model from the one or more GNSS measurement errors and the GNSS measurement quality indicator values (Para. 32 Fig. 2 item 204 “Overall NSE Distribution” and Para. 65 Fig. 3 item 314 “Fault-specific Integrity Failure Probability”).
the multivariate probability distribution model mapping the error for the measured GNSS parameter to the one or more GNSS measurement quality indicators (equations in Paras. 41 – 42 including the covariance matrix), 
wherein a posterior error probability distribution for the measured GNSS parameter (Para. 15), 
which is determined by inputting values of the one or more GNSS measurement quality indicators to the multivariate probability model (equations in Paras. 41 – 42  variables x and                     
                        
                            
                                θ
                            
                            
                                i
                            
                        
                    
                 and including the covariance matrix.  See also Para 82 “integrity failure probability” see also Para. 66 “Detection and false alarm probabilities”), is used to acquire position information of the GNSS receiver to control navigation (Fig. 1 Para. 9 “position estimates” & Para. 7).
Pulford at paragraph 15 states “Bayesian approaches that consider sequences and/or duration of faults, or ones that seek to obtain the posterior probability density of the navigation state conditional on the GNSS measurements while allowing for faults, typically lead to mixture distributions in which the number of components increases with time.”  In other words, Bayesian approaches would add more complexity and/or cost.  However, one of ordinary skill understands the improvement in accuracy that is achieved by including feedback based on posterior information and that design choices often have a tradeoff, e.g. cost for improved accuracy.
In the same field of endeavor, Riley teaches Bayes thereon to determine a posterior probability that includes false alarms which would be similar to the error as taught in Pulford.  See Pulford Para. 45.
In view of the teachings of Riley, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply the Bayes theorem to the probability calculations as taught in Pulford in order to achieve a posterior probability thereby improving overall accuracy.  
Although Pullman in Para. 2-3 teaches a DGPS system wherein a base station (112) sends a quality indicator to the ship and/or plane as shown in Fig. 1, Pullman does not teach sending a quality indicator to a base station (112).  
In the same field of endeavor, Jardak teaches “The signal quality can be calculated from various indicators, like for example the power level, the carrier to noise ratio, the satellite elevation angle, the multipath reflections, the geometric dilution of precision, a confidence level, or any combination of these indicators (Para. 137).”
The quality indicators such as satellite elevation angle is indicative of signal distortion, e.g. multipath, as evidenced by Sato which teaches “Generally, a signal from a satellite with a high elevation angle is not easily blocked by a building or the like and also has high quality, regardless of the environment of the positioning terminal (Para. 96).”
In view of the teachings of Jardak as evidenced by Sato, it would have been obvious to a person having ordinary skill in the art at the time of filing to include quality indicators as taught by Jardak, e.g. satellite elevation, as evidence by Sato in the system, e.g. Figs. 2-3, of Pulford including weights (see Pulford at least Par. 58) in order to determine which signals are more likely to have multipath and weigh those signals accordingly therefore improving signal quality.  
Moreover, one of ordinary skill would know that a base station (112), ship and plane (114) can all three experience distortion/multipath from the environment so it would make sense to want to account for possible distortion/multipath for all three.  
As to claim 34, Pulford in view of Riley and Jardak as evidenced by Sato teaches the method according to claim 33, wherein the GNSS receiver is attached to or housed within a vehicle (Pulford: Fig. 1 item 114 and Para. 32 as previously cited).
As to claim 41, Pulford teaches a non-transitory computer-readable medium storing instructions that are executable by one or more processors of an apparatus to perform a method of obtaining a multivariate probability distribution model (Para. 21 “memory; a plurality of filter response models” and Para. 42-43 “multivariable”), variates of the multivariate probability distribution comprising error for a parameter measured by a Global Navigation Satellite System (GNSS) receiver (Para. 18 “user receiver position”) and one or more GNSS measurement quality indicators associated with the GNSS measurement of the parameter (Para. 2-3 DGPS augmentation; see also Para. 44 “horizontal, vertical” and Para. 8 and 71.  See also Para. 4 “ambiguity-fixed carrier phase ranging measurements” see also Para. 34), the method comprising:
collecting a value for each of the one or more GNSS measurement quality indicators (Para. 2-3; see also Para. 44 “horizontal, vertical” and Para. 8 and 71.  See also Para. 4 “ambiguity-fixed carrier phase ranging measurements” see also Para. 34) for a plurality of different geographic locations (Para. 2-3, Fig. 1 shows multiple towers and aircraft.  Also note that it would be reasonable to assume more than one aircraft give that Fig. 1 shows a runway; Para. 32 “positions of ship, aircraft and satellites” see also Para. 53 “receiver antennas” and Para. 64 “receiver positions”); and
for :
receiving a GNSS measurement of the parameter; receiving a reference measurement of the parameter; comparing the GNSS measurement of the parameter with the reference measurement of the parameter (Para. 2 “position relative to a local reference frame” – this is presumably a base station (112) or the like that is used to provide accuracy due to being “fixed”, Para. 32 “positions of ship, aircraft and satellites” see also Para. 53 “receiver antennas” and Para. 64 “receiver positions”) to obtain an error in the GNSS measurement of the parameter (Fig. 2 item 206 “Fault Condition” and Fig. 3 items 302 “fault magnitude” and 308 “fault-specific NSE PDF); and 
determining the multivariate probability distribution model from the GNSS measurement errors and the GNSS measurement quality indicator values (Para. “overall navigation error (NSE) 204” as shown in Fig. 2 and Para. 65 “probability of integrity failure” as shown in Fig. 3 step 314),
the multivariate probability distribution model mapping the error for the measured GNSS parameter to the one or more GNSS measurement quality indicators (equations in Paras. 41 – 42 including the covariance matrix), 
wherein a posterior error probability distribution for the measured GNSS parameter (Para. 15), 
which is determined by inputting values of the one or more GNSS measurement quality indicators to the multivariate probability distribution model (equations in Paras. 41 – 42 including the covariance matrix.  See also Para 82 “integrity failure probability” see also Para. 66 “Detection and false alarm probabilities), is used to acquire position information of the GNSS receiver to control navigation (Paras. 7 and 9 and Fig. 1).
Pulford at paragraph 15 states “Bayesian approaches that consider sequences and/or duration of faults, or ones that seek to obtain the posterior probability density of the navigation state conditional on the GNSS measurements while allowing for faults, typically lead to mixture distributions in which the number of components increases with time.”  In other words, Bayesian approaches would add more complexity and/or cost.  However, one of ordinary skill understands the improvement in accuracy that is achieved by including feedback based on posterior information and that design choices often have a tradeoff, e.g. cost for improved accuracy.
In the same field of endeavor, Riley teaches Bayes thereon to determine a posterior probability that includes false alarms which would be similar to the error as taught in Pulford.  See Pulford Para. 45.
In view of the teachings of Riley, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply the Bayes theorem to the probability calculations as taught in Pulford in order to achieve a posterior probability thereby improving overall accuracy.  
Although Pullman in Para. 2-3 teaches a DGPS system wherein a base station (112) sends a quality indicator to the ship and/or plane as shown in Fig. 1, Pullman does not teach sending a quality indicator to a base station (112).  
In the same field of endeavor, Jardak teaches “The signal quality can be calculated from various indicators, like for example the power level, the carrier to noise ratio, the satellite elevation angle, the multipath reflections, the geometric dilution of precision, a confidence level, or any combination of these indicators (Para. 137).”
The quality indicators such as satellite elevation angle is indicative of signal distortion, e.g. multipath, as evidenced by Sato which teaches “Generally, a signal from a satellite with a high elevation angle is not easily blocked by a building or the like and also has high quality, regardless of the environment of the positioning terminal (Para. 96).”
In view of the teachings of Jardak as evidenced by Sato, it would have been obvious to a person having ordinary skill in the art at the time of filing to include quality indicators as taught by Jardak, e.g. satellite elevation, as evidence by Sato in the system, e.g. Figs. 2-3, of Pulford including weights (see Pulford at least Par. 58) in order to determine which signals are more likely to have multipath and weigh those signals accordingly therefore improving signal quality.  
Moreover, one of ordinary skill would know that a base station (112), ship and plane (114) can all three experience distortion/multipath from the environment so it would make sense to want to account for possible distortion/multipath for all three.  
As to claim 37, Pulford in view of Riley and Jardak as evidenced by Sato teaches the navigation system according to claim 36, wherein the multivariate probability distribution model stored in the memory is obtained by the processor configured to perform: 
collecting a value for each of the one or more GNSS measurement quality indicators for a plurality of different geographic locations (Para. 2-3, Fig. 1 shows multiple towers and aircraft.  Also note that it would be reasonable to assume more than one aircraft give that Fig. 1 shows a runway. And, Para. 32 “positions of ship, aircraft and satellites” see also Para. 64 “receiver positions.”); and 
for : 
receiving a GNSS measurement of the parameter (Para. 8 “horizontal, vertical”, Para. 34 “pseudo-range, Doppler and ambiguity-fixed carrier phase”); 
receiving a reference measurement of the parameter (Para. 2 “provide a position relative to a local reference frame”, Para. 53 “reference receiver antennas”); 
comparing the GNSS measurement of the parameter with the reference measurement of the parameter to obtain an error in the GNSS measurement of the parameter (Para. 2 and 53 as previously cited); and 
determining the multivariate probability distribution model from the GNSS measurement errors and the GNSS measurement quality indicator values (Para. 32 Fig. 2 item 204 “Overall NSE Distribution” and Para. 65 Fig. 3 item 314 “Fault-specific Integrity Failure Probability”).
Although Pullman in Para. 2-3 teaches a DGPS system wherein a base station (112) sends a quality indicator to the ship and/or plane as shown in Fig. 1, Pullman does not teach sending a quality indicator to a base station (112).  
In the same field of endeavor, Jardak teaches “The signal quality can be calculated from various indicators, like for example the power level, the carrier to noise ratio, the satellite elevation angle, the multipath reflections, the geometric dilution of precision, a confidence level, or any combination of these indicators (Para. 137).”
The quality indicators such as satellite elevation angle is indicative of signal distortion, e.g. multipath, as evidenced by Sato which teaches “Generally, a signal from a satellite with a high elevation angle is not easily blocked by a building or the like and also has high quality, regardless of the environment of the positioning terminal (Para. 96).”
In view of the teachings of Jardak as evidenced by Sato, it would have been obvious to a person having ordinary skill in the art at the time of filing to include quality indicators as taught by Jardak, e.g. satellite elevation, as evidence by Sato in the system, e.g. Figs. 2-3, of Pulford including weights (see Pulford at least Par. 58) in order to determine which signals are more likely to have multipath and weigh those signals accordingly therefore improving signal quality.  
Moreover, one of ordinary skill would know that a base station (112), ship and plane (114) can all three experience distortion/multipath from the environment so it would make sense to want to account for possible distortion/multipath for all three.  
As to claim 38, Pulford in view of Riley and Jardak as evidenced by Sato teaches the navigation system according to claim 37, wherein the GNSS receiver is attached to or housed within a vehicle (Pulford: Fig. 1 shows a plane and Par. 2 teaches ship and planes).
Allowable Subject Matter
Claim 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is Pulford at Para. 79 which teaches “joint probability of NSE” but does not teach conditional probability.  In the same field of endeavor, Rohr (US 2016/0349362) at Para. 88 teaches “conditional probability (a.k.a posterior distributions).”  Examiner does not see a reason or motivation to substitute joint probability with conditional probability.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648         

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648